DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/06/2020 is acknowledged. Applicant’s election without traverse of the species for the first segment of the additive as a polydimethylsiloxane containing moiety as in the reply is unclear and not fully responsive as it is not to a single specifics species such as polydimethylsiloxane as required in the election requirement. It appears that Applicant meant polydimethylsiloxane to be the elected species. If that is not the case Applicant is to clarify the single specifics species for the first segment to be fully responsive (if meant to be polydimethylsiloxane containing moiety, Applicant is to state so for the record wherein a non-responsive reply may be sent for Applicant to comply with the election requirement). Applicant’s election without traverse of the species for the second segment of the additive as all-trans retinoic acid (anti-proliferative) in the reply is acknowledged. Upon review, the election of the second segment is expanded to include 5-fluorouracil (anti-proliferative).

Status of Application
Applicant has elected Group I in response to restriction requirement and elected the species all-trans retinoic acid as the second segment of the additive and polydimethylsiloxane as the first segment (see above) for the examination. Upon review, the election of the second segment is expanded to include 5-fluorouracil.

Claims 2-5, 7-16, 18-19, 21-22, 26 are pending.
Claims 2-5, 7-11, 13-16, 19 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 7-11, 13-16, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor 
The independent claim and its dependent claims recite a conjugated additive comprising a first segment comprising a poly(dimethylsiloxane)-containing moiety that is conjugated to a second segment facilitating or modulating drug solubility and/or drug release; wherein the poly(dimethylsiloxane) is a part of the moiety which is part of (“comprising”) the first segment of the conjugate. 
The specification does not provide written description for what would joined with the poly(dimethylsiloxane) to form the whole moiety and what would be joined with the moiety to form the first segment of the conjugate. The specification does describe the first segment of the conjugate to be poly(dimethylsiloxane) itself, but not wherein the poly(dimethylsiloxane) is part of a moiety which is part of the first segment nor what would be joined to the poly(dimethylsiloxane) to form such moiety or what the moiety would be joined with to form the first segment as claimed. 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites that the second segment of the additive comprises a hydrophobic moiety which is a drug molecule and/or resembles a drug molecule used in the eye. The specification 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites that the second segment of the additive comprises a hydrophobic moiety which is an anti-proliferative agent or is structurally similar to an anti-proliferation agent. The specification does not describe what would constitute or parameters or structure/function description for what compound or structure would be deemed 



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-11, 13-16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim and its dependent claims recite a conjugated additive comprising a first segment comprising a poly(dimethylsiloxane)-containing moiety that is 

Claims 2-5, 7-11, 13-16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim and its dependent claims recite a drug and a conjugated additive comprising a first segment comprising a poly(dimethylsiloxane)-containing 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recited wherein the base oil further comprises one or more of a further silicone oil, a fluorinated silicone oil, a perfluorocarbon oil, or mixtures thereof. It is indefinite as it is unclear how is it “one or more” and also “mixture thereof”? When there is more than one how is it different from the later recited “mixture thereof”? It is also indefinite as it is unclear if the further silicone oil is the same or different from the silicone oil in the base oil in the independent claim. If the same then how is it distinguished for the silicone oil of the independent claim? It does not allow on to ascertain the metes and bound of the claim as written. For purposes of examination, any view applies including that the further silicone oil can be the same as the silicone oil in the independent claim.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recite substituents that are “optionally substituted” (e.g., “...optionally substituted C1-C25 alkyl groups...”, but for many of these optionally substituted groups, Applicants do not recite with what they are being substituted.  As such, the metes and bounds of the substituents are not clearly and unequivocally defined.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the second segment of the additive comprises a hydrophobic moiety which is a drug molecule and/or resembles a drug molecule used in the eye. This indefinite as it is unclear what hydrophobic moiety would “resemble a drug molecule used in the eye”. It is unclear what are the parameters are to determine what would resemble a drug molecule. A drug is clear but it is unclear what would constitute a drug that would also resemble a drug molecule used in the eye (drug and resemble a drug molecule used in the eye as written with “and/or”). However it is not clear what a drug would be joined with to form the second segment as it is open language 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the second segment of the additive comprises a hydrophobic moiety which is an anti-proliferative agent or is structurally similar to an anti-proliferation agent. This indefinite as it is unclear what hydrophobic moiety structure would be considered “structurally similar to an anti-proliferation agent”. It is unclear what are the parameters are to determine what would be deemed structurally similar to an anti-proliferation agent. It is also not clear what would be joined with an anti-proliferation agent (or a moiety structurally similar to an anti-proliferation agent) to form the second segment as it is open language (“comprising”) wherein it is unclear what the second segment is. It does not allow one to ascertain the metes and bounds of the claims as written.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-11, 13-14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buur et al. (WO 92/19233) in view of Collier et al. (U.S. Pat. Pub. 2004/0234609).
Rejection:
Buur et al. teaches a pharmaceutical composition for the eye comprising silicone oil and lipophilic conjugates of drug compounds. The lipophilic conjugates have a drug compound conjugated to a lipophilic molecule. The drug compounds for conjugation include anti-neoplastic agents and/or ophthalmic agents like 5-fluorouracil (anti-proliferative agent, teaches combinations of drugs - anti-neoplastic agent and 
Buur et al. does not expressly teach the silicone chain to be polydimethylsiloxane for the conjugate but does expressly teach the lipophilic molecule for the conjugate includes silicone chains.
Collier et al. teaches that silicones are known for use in biomolecular conjugates and they include polydimethylsiloxanes (claims 14-15).
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate polydimethylsiloxane in the conjugate as suggested by Collier et al. and produce the claimed invention; as Buur teaches the inclusion of silicones for the conjugate and it is prima facie obvious to incorporate a known silicone for conjugates like polydimethylsiloxane for its known purpose with a reasonable expectation of success absent evidence of criticality for the specific siloxane.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Buur et al. (WO 92/19233) in view of Collier et al. (U.S. Pat. Pub. 2004/0234609) as applied to claims 2-3, 7-11, 13-14, 16, 19 above, further in view of Wada et al. (JP 06-145045). 
Rejection:
The teaching of Buur in view of Collier are addressed above, including the composition for ophthalmic use to comprise a silicone oil.
Buur in view of Collier do not expressly teach the viscosity of the silicone oil or the silicone oil to be polydimethylsiloxane.
Wada et al. teaches that known ophthalmic acceptable silicone oil for the eye consists of polydimethylsiloxane having a viscosity of 800cps or greater (see abstract, 800cps is about 800cSt). 
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate polydimethylsiloxane as a silicone oil as suggested by Wada et al. and produce the claimed invention; as Buur in view of Collier teaches the inclusion of silicone oil for the composition and it is prima facie obvious to incorporate a silicone oil known to be useful for the eye with a reasonable expectation of success.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buur et al. (WO 92/19233) in view of Collier et al. (U.S. Pat. Pub. 2004/0234609) as applied to claims 2-3, 7-11, 13-14, 16, 19 above, further in view of Huhtala et al. (The Effects of 5-Fluorouracil on Ocular Tissues In Vitro and In Vivo after Controlled Release from a Multifunctional Implant). 
Rejection:
The teaching of Buur in view of Collier are addressed above, including the composition comprising 5-fluorouracil.
Buur in view of Collier does not expressly teach the amount of 5-fluorouracil.
Huhtala et al. teaches that 5-fluorouracil (5-FU) had therapeutic ocular effects at levels from 0.0005-5mg/ml for inhibiting cell proliferation in a dose dependent manner (Page 2217 Results second column last paragraph – Page 2218 column 1, Page 2220 Results Col. 1 second paragraph).
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate 5-fluorouracil within the known range as suggested by Huhtala et al. and produce the claimed invention; as Buur in view of Collier teaches the inclusion of 5-fluorouracil for the composition and it is prima facie obvious to incorporate the 5-fluorouracil in the range known to be useful for the eye and to optimize within the range and arrive at the overlapping values with a reasonable expectation of success absent evidence of criticality for the claimed values. 

Conclusion
Claims 2-5, 7-11, 13-16, 19 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI G HUANG/Primary Examiner, Art Unit 1613